CONTINUATION SHEET
Continuation of 7.  For the purposes of appeal, the proposed amendments have been entered, and an explanation of how the new or amended claims would be rejected is provided below or appended.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2014-065288 A).
Regarding Claim 1:  Ikeda discloses a composite molded body (ref. #1) comprising a flat metal molded body (ref. #10) and a flat resin molded body (ref. #20) joined and integrated thereon, wherein the joint surface (ref. #12) of the flat metal molded body comprises a pore group (ref. #30) composed of independent pores (ref. #31) having a protrusion group (ref. #32) of projections formed on the surface around the opening of the pores (figures 1, 3, 4, 5, and [0013] of Ikeda).  Ikeda also discloses that the composite molded body is joined in a state where the resin has entered the groove/pore group of the flat metal molded body and the protrusion group is further embedded in the resin (figure 1, [0013] and [0014] of Ikeda).  It is also disclosed by Ikeda that the pores or grooves can have a depth (F) of from 10 to 2000 µm ([0020] of Ikeda).  Ikeda further discloses that the aspect ratio (F/D) of the depth to the opening diameter of the pores (or grooves) (D) can be adjusted, and that the cross-sectional shape of the pores (or grooves) can have an angle where the two sides with respect to the portion corresponding to the base of the triangular pore (or groove) can be from 45° to less than 90°, or can be less than 45° ([0021] of Ikeda).  It is also disclosed by Ikeda that the width of the entrance of each of the two or more etching grooves is 0.1 µm to 30 µm, and that the depth of each of the two or more etching grooves can be from 10 to 2000 µm (e.g. 73 µm and 193 µm) (figure 15 (bottom-right and middle-right), [0020], [0027], and [0084] of Ikeda); which anticipate the claimed ranges of the width of the entrance being --10 µm or more and 25 µm or less--, and the depth being --50 µm or more and 250 µm or less--.  See MPEP §2131.03(I).
Ikeda discloses that a width of a center of each of the two or more etching grooves is on average around 22 µm (extrapolated from figure 15 (the one with the shallow most grooves)), and that the width of the entrance of each of the two or more etching grooves is on average around 52 µm (extrapolated from figure 15 (the one with the shallow most grooves)); from which a person of ordinary skill in the art could have calculated a ratio of a width of a center of each of the two or more etching grooves to the width of the entrance of each of the two or more etching grooves to be 1:2.4; which anticipates the claimed range of --1:1.3 to 1:3--.  See MPEP §2131.03(I).
Ikeda further discloses the claimed joint body and that in one embodiment that the ratio of the depth to the width of the entrance for each of the two or more etching grooves can be 1:2.4 (extrapolated from figure 16 (top-left; the one with the shallow most grooves)), but does not explicitly recite that --a ratio of a depth of each of the two or more etching grooves to a width of an entrance of each of the two or more etching grooves is 1:3 to 1:14--.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have adjusted the aspect ratio of the depth to entrance diameter to be between 1:3 and 1:14, since such a modification would have involved a mere change in the size of the pore (or groove).  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).  (In the instant case, a person skilled in the art could have adjusted the width of the entrance to be much larger than the depth of the formed pore (or groove) in order to have made the depth to width ration be in the claimed range of 1:3 to 1:14.)  
Regarding Claim 5:  Ikeda discloses that each of the two or more etching grooves is surrounded by two or more burrs extending in a distal direction of the etching groove (figures 15 to 18), but does not explicitly disclose that --an angle between each of the two or more burrs and the surface of the metal layer is 30° or more and 80° or less--.  However, one can visually determine that the angle between the burr and surface can be around 75° (figures 15 to 18 of Ikeda); which anticipates the claimed range of --30° or more and 80° or less--.
Regarding Claim 6:  Ikeda discloses that the width of the center of the etching groove can be on average around 22 µm in some embodiments (extrapolated from figure 15 (the one with the shallow most grooves)); which anticipates the claimed range of --15 µm or more and 30 µm or less--.  See MPEP §2131.03(I).
Regarding Claim 7:  Ikeda discloses that the length from one end to an opposite end of each of the two or more burrs can be formed to be on average around 50 µm in some embodiments (extrapolated from figure 15 (the one with the shallow most grooves)); which anticipates the claimed range of --25 µm or more and 80 µm or less--.  See MPEP §2131.03(I).
Regarding Claim 8:  Ikeda discloses that a height of each of the two or more burrs can be formed to be on average around 44 µm in some embodiments (extrapolated from figure 15 (the one with the shallow most grooves)); which anticipates the claimed range of --30 µm or more and 100 µm or less--.  See MPEP §2131.03(I).
Regarding Claim 9:  Ikeda discloses that a distance from one end of an etching groove having the largest depth to an end of another etching groove can be around 160 µm (extrapolated from figure 15 (the one with the shallow most grooves)); which anticipates the claimed range of --50 µm or more and 1,000 µm or less--.  See MPEP §2131.03(I).

Continuation of 12.  The request for reconsideration have been considered but does NOT place the application in condition for allowance because:
The applicants only provide a limited quantity of data points ("Example 1" and "Reference Example 1") by which they attempt to show the criticality of the ratio range of the width of a center of each of the two or more etching grooves to the width of the entrance of the two or more etching groove in attaining an unexpected effect, i.e., a significant improvement in the joining force between the metal layer and the resin layer is on.  MPEP §716.02(b) states that the burden is on applicant to establish "the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  See MPEP §716.02(b)(I).  In the instant case, applicants fail to provide a sufficient number of data points so as to clearly show that said ratio range produces unexpected and significant results.
Therefore, in light of applicant's arguments, it is the decision of the examiner that the 35 U.S.C. §103 rejections made of record are still valid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781